Citation Nr: 0932485	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  08-06 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection an 
acquired psychiatric disability, including posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disability, including PTSD.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2007, a statement of the case was issued in February 2008, 
and a substantive appeal was received in March 2008.

In March 2008, VA received the Veteran's request for a Board 
hearing; however, he later withdrew his request through a 
statement received by VA in June 2009.

The entitlement to service connection for an acquired 
psychiatric disability, including PTSD, under a merits 
analysis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 2005 RO rating decision denied entitlement to 
service connection for PTSD; the Veteran was notified of his 
appellate rights, but did not appeal the decision.

2.  Certain evidence received since the RO's March 2005 
rating decision is new to the record and relates to an 
unestablished fact necessary to substantiate the merits of 
the claim of entitlement to service connection for an 
acquired psychiatric disability, including PTSD, and raises a 
reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The March 2005 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002).

2.  New and material evidence has been received since the 
RO's March 2005 determination, and the claim of service 
connection for an acquired psychiatric disability, including 
PTSD, is reopened.  38 U.S.C.A. §§ 1110, 5107, 5108 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The request to reopen the Veteran's claim for an acquired 
psychiatric disability, including PTSD, involves an 
underlying claim of service connection.  Applicable law 
provides that service connection will be granted if it is 
shown that the Veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Additionally, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  
If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  

With regard to the question of whether the Veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a Veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (Oct. 18, 
1999).

New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in 
April 2007, and the regulation applicable to his appeal 
defines new and material evidence as existing evidence that 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

In October 2004, the Veteran filed a claim of entitlement to 
service connection for PTSD.  In support of his claim, the 
evidence of record contained the Veteran's service treatment 
records (STRs), service personnel records (SPRs), private 
treatment records, a PTSD questionnaire, and statements made 
by the Veteran.  VA treatment records were also obtained, 
which showed PTSD symptoms.  STRs showed that the Veteran was 
diagnosed with habitual heroin abuse in 1972.  

In a March 2005 rating decision, the RO denied entitlement to 
service connection for PTSD on the basis of lack of evidence 
showing a verifiable stressor and a link between the 
Veteran's current symptoms and an in-service stressor.  
Although he was issued a statement of the case in September 
2005 as to the issue, he did not complete the appeal by 
filing a timely substantive appeal.  Therefore, the appeal 
became final.  38 U.S.C.A. § 7105(c).  Accordingly, service 
connection for PTSD may be considered on the merits only if 
new and material evidence has been received since the time of 
the March 2005 adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

The Board notes that Veteran's October 2004 and April 2007 
claims both specifically state that he was seeking 
entitlement to service connection for PTSD.  Although a 
claimant may describe only one particular mental disorder in 
a service connection claim, the claim should not necessarily 
be limited to that disorder.  Rather, VA should consider the 
claim as a claim for any mental disability that may 
reasonably be encompassed by several factors including: the 
claimant's description of the claim, the symptoms the 
claimant describes, and information the claimant submits or 
VA develops and obtains in connection with the claim.  The 
Court has indicated that a claimant does not file a claim to 
receive benefits only for a particular psychiatric diagnosis, 
but rather for the affliction his mental condition, however 
diagnosed, causes him.  Clemons v. Shinseki, 23 Vet.App. 1 
(2009) (holding that claims for service connection for PTSD 
encompass claims for service connection for all current 
psychiatric disabilities that arise from the same symptoms).  

The Board notes that, in January 2005, the Veteran stated 
that he noticed symptoms of stress and anxiety while serving 
in Vietnam, that he was miserable and turned to substance 
abuse during service as a result of his mental condition, and 
that he still suffers from anxiety and stress.  Additionally, 
the Veteran stated in his September 2007 notice of 
disagreement that Vietnam had made him a "mad-depressed, 
serious, and disturbed person who wants to be alone."  
Therefore, the Board finds that the Veteran's April 2007 
claim encompasses all of the Veteran's current acquired 
psychiatric disabilities since they arise from the same 
symptoms.

In April 2007, the Veteran filed a claim to reopen 
entitlement to service connection for PTSD.  In support of 
his claim, he submitted a PTSD questionnaire and made 
additional statements regarding in-service stressors.  VA 
treatment records were also obtained, which show treatment 
for psychiatric disabilities.  The VA treatment records from 
2007 show a current diagnosis of major depression, anxiety, 
PTSD, and a history of polysubstance dependency.

The evidence submitted since the March 2005 RO decision is 
new to the record, and is material as it shows that the 
Veteran currently has psychiatric disabilities, including 
PTSD, and the Veteran provided additional information 
regarding in-service stressors.  As the Veteran's claim was 
previously denied due to lack of a verifiable stressor, the 
Board has determined that the above evidence is new and 
relates to an unestablished fact necessary to substantiate 
the merits of the claim, and raises a reasonable possibility 
of substantiating the claim of service connection for an 
acquired psychiatric disability, including PTSD.  
Furthermore, the Board notes that the RO has not previously 
considered service connection for psychiatric disabilities 
other than PTSD.  Therefore, the claim of service connection 
for an acquired psychiatric disability, including PTSD, is 
reopened.  38 U.S.C.A. § 5108.  The Board's decision is 
strictly limited to the reopening of the claim and does not 
address the merits of the underlying service connection 
claim.

Veterans Claims Assistance Act of 2000

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations at this time.  See generally 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  It is anticipated that any 
VCAA deficiencies will be remedied by the actions taken by 
the RO as directed in the remand section of this decision.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disability, including PTSD.  To this extent, the 
appeal is granted, subject to the directions set forth in the 
following remand section of this decision.





REMAND

As already discussed, the Board finds that new and material 
evidence has been received to reopen the Veteran's claim for 
service connection for an acquired psychiatric disability, 
including PTSD.

STRs show that the Veteran was seen for habitual heroin abuse 
in 1972.

Statements submitted by the Veteran contend that he 
experienced anxiety, stress, and depression during and after 
service.  The Veteran also reported substance abuse as a 
result of service.

VA treatment records from 2007 document that the Veteran has 
been diagnosed as having major depression, anxiety, PTSD, and 
a history of polysubstance dependency.  VA treatment records 
also show that the Veteran reported substance abuse from 1969 
to 1989.

The Veteran submitted a private medical opinion dated in May 
2008.  During the examination, the Veteran reported having 
PTSD symptoms since service.  The examiner diagnosed the 
Veteran with PTSD, depression, and anxiety.  However, the 
examiner did not address the etiology of the Veteran's 
psychiatric disabilities.

In April 2009, the Veteran's spouse submitted a statement 
regarding the Veteran's psychiatric disability symptoms.  The 
Veteran's spouse also described the Veteran's personality and 
behavior before and after service, and described how his 
disability has affected daily living.

The record reflects that the Veteran has not been afforded a 
VA examination to assess the nature and etiology of his 
current claimed disabilities.  VA has a duty to assist 
claimants in the development of facts pertinent to their 
claims and VA must accomplish additional development of the 
evidence if the record currently before it is inadequate.  38 
U.S.C.A. § 5103A.  The Court has held that, when the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering a medical 
examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

In light of the fact that the Veteran reported anxiety, 
stress, and depression during and since service, as well as 
previous substance abuse during and after service, and that 
the post-service medical records document current psychiatric 
disabilities (including major depression and anxiety), the 
Board finds that the Veteran should be afforded a VA 
examination to assess the nature and etiology of all current 
psychiatric disabilities.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Additionally, in a February 2005 VA treatment record, it was 
noted that the Veteran saw a psychiatrist in the Army for his 
drug abuse (it is unclear as to whether the Veteran reported 
this information); nevertheless, it appears that all 
corresponding reports may not be in the claims file.  The 
Board notes that the Veteran was seen for habitual heroin 
abuse in 1972 at the Raymond W. Bliss Army Health Center 
(formerly named the Raymond W. Bliss Army Hospital), Ft. 
Huachuca, Arizona.  Thus, it appears that the Veteran may 
have received relevant psychiatric treatment during service, 
that the associated treatment records are not in the claims 
file, and that the treatment records may be pertinent to his 
claim.  In view of the need to return the case for other 
development discussed above, the Board believes it reasonable 
to direct another request for any such additional STRs.

Finally, the Board observes that the Veteran stated in his 
September 2007 notice of disagreement that he has received 
treatment from the North Little Rock, Arkansas VA Medical 
Center since 1981; however, it appears that all corresponding 
reports may not be in the claims file.  The earliest VA 
treatment records associated with the claims file are from 
December 1996.  VA is required to obtain VA treatment records 
relevant to his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  As such, the RO should obtain any missing VA 
treatment records relevant to the appeal.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any STRs 
(specifically including any records from 
the Raymond W. Bliss Army Health Center, 
Ft. Huachuca, Arizona) that are not 
already incorporated into the claims file.

2.  The RO should obtain any VA treatment 
records (not already of record) relevant 
to the appeal, to include clinical records 
of treatment at the North Little Rock, 
Arkansas VA Medical Center from 1981 to 
December 1996, and from July 1980 to the 
present.

3.  The Veteran should be scheduled for an 
appropriate VA psychiatric examination to 
ascertain the nature and etiology of all 
current psychiatric disabilities.  It is 
imperative that the claims folder be 
reviewed in conjunction with the 
examination.  Any medically indicated 
special tests should be accomplished, and 
all special tests and clinical findings 
should be clearly reported.

The examiner should clearly report all 
psychiatric disabilities found to be 
present.  If the Veteran does not suffer 
from any current acquired psychiatric 
disorder, the examiner should so state.

As to each acquired psychiatric disability 
which is diagnosed, the examiner should 
respond to the following:

Is it at least as likely as not (i.e. a 
50% or higher degree of probability) that 
the psychiatric disability was manifested 
during or otherwise caused by the 
Veteran's active duty service.  In 
answering this question, the examiner 
should explain the medical rationale for 
any conclusions and discuss any relevant 
service and post-service medical records.  
If PTSD is diagnosed, the examiner should 
identify the particular stressor(s) 
supporting the diagnosis.

4.  Thereafter, the issue of service 
connection for an acquired psychiatric 
disability, to include PTSD, should be 
readjudicated.  If the benefit sought is 
not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


